           Case 1:15-cv-04025-ER-SLC Document 381 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
ABKCO MUSIC, INC., COLGEMS-EMI MUSIC :
INC., EMI ALGEE MUSIC CORP., EMI APRIL :
MUSIC INC., EMI BLACKWOOD MUSIC INC., :
EMI CONSORTIUM MUSIC PUBLISHING,                               :
INC. d/b/a EMI FULL KEEL MUSIC, EMI                            :
CONSORTIUM SONGS, INC. d/b/a EMI                               :
LONGITUDE MUSIC, EMI FEIST CATALOG                             :
INC., EMI ROBBINS CATALOG INC., EMI                            :
UNART CATALOG INC., JOBETE MUSIC CO., :
INC., SCREEN-GEMS-EMI MUSIC INC.,                              :
STONE AGATE MUSIC, STONE DIAMOND                               :
MUSIC CORP., ROGERS & HAMMERSTEIN
                                                               :
HOLDINGS, LLC, PEER INTERNATIONAL
                                                               :
CORPORATION, PSO LIMITED, PEERMUSIC
LTD., PEERMUSIC III, LTD., SONGS OF PEER, :                        Case No. 15 Civ. 04025 (ER) (SLC)
LTD., SPIRIT CATALOG HOLDINGS S.A.R.L., :
TOWSER TUNES, INC., TOWSER NEWCO                               :
                                                                   Hon. Edgardo Ramos
LTD., SPIRIT TWO MUSIC, INC., WARNER-                          :
TAMERLANE PUBLISHING CORP. and WB                              :
MUSIC CORP.,                                                   :
                                                                   NOTICE OF MOTION FOR AN
                                                               :
                                                                   AWARD OF ATTORNEYS’ FEES
                         Plaintiffs/Counterclaim-              :
                                                                   AND COSTS
                         Defendants,                           :
                                                               :
                  -against-                                    :
                                                               :
                                                               :
WILLIAM SAGAN, NORTON LLC, BILL                                :
GRAHAM ARCHIVES, LLC d/b/a                                     :
WOLFGANG’S VAULT, BILL GRAHAM                                  :
ARCHIVES, LLC d/b/a CONCERT VAULT,                             :
BILL GRAHAM ARCHIVES, LLC d/b/a MUSIC :
VAULT and BILL GRAHAM ARCHIVES, LLC :
d/b/a DAYTROTTER,                                              :
                                                               :
                         Defendants/Counterclaim-              :
                         Plaintiffs.                           :
---------------------------------------------------------------X




19397890
                     Case 1:15-cv-04025-ER-SLC Document 381 Filed 08/25/20 Page 2 of 2




                     PLEASE TAKE NOTICE that, upon the Declaration of Barry I. Slotnick with exhibits

          thereto and the accompanying Memorandum of Law, both dated August 24, 2020, and all prior

          proceedings had herein, Plaintiffs, by and through their undersigned counsel, will move this

          Court, before the Hon. Edgardo Ramos at the Courthouse located at 40 Foley Square, New York,

          New York 10007, Courtroom 619, as soon as counsel may be heard and at such time as the Court

          directs, for an Order, pursuant to section 505 of the Copyright Act (17 U.S.C. § 505) and

          Rule 54(d) of the Federal Rules of Civil Procedure, for an award of costs and reasonable

          attorneys’ fees.

                     PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b),

          opposition papers, if any, shall be served within fourteen (14) days hereof.

          Dated: New York, New York
                 August 24, 2020

                                                               LOEB & LOEB LLP
                                                               By: s/ Barry I. Slotnick
The defendants are directed to submit an opposition to both        Barry I. Slotnick
this motion for attorneys' fees and the simultaneously filed       bslotnick@loeb.com
                                                                   Christian D. Carbone
motion for a new trial, Doc. 377, by September 15, 2020.           ccarbone@loeb.com
There will be no replies.                                          Tal E. Dickstein
                                                                   tdickstein@loeb.com
SO ORDERED.                                                        Sarah Schacter
                                                                   sschacter@loeb.com
                                                                   Priyamvada Sinha
                                                                   psinha@loeb.com
                                                                   345 Park Avenue
                                                                   New York, NY 10154
        Aug. 25, 2020
                                                                   Telephone: 212.407.4000


                                                               Attorneys for Plaintiffs




                                                           2
          19397890
